DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 06/29/2021. Currently, claims 1-4, 6-22 and 24-44 are pending. Claims 1, 6-9, 13, 15, 18, 19, 24-28, 31 and 33 have been amended. Claims 37-44 are newly added. Claims 5 and 23 have been cancelled. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 recites in part, 
“after receiving the transaction purchase request for the one or more products, transmitting, from the mobile device, the transaction purchase request for the one or more products to the remote management server; 
after transmitting the transaction purchase request for the one or more products, receiving, at the mobile device, user input login information including an identification code associated with the user; and 
after receiving the user input login information including a userID, transmitting, from the mobile device, the user input login information to the remote management server which authenticates the user associated with the user input login information” 
U.S Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) teaches that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services. FIG. 3 illustrates one implementation of a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.). A session key is generated (step 304). In one implementation, the session key is a unique server-generated session key that is valid only for the duration of a given session. In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client…” See paragraph 0016. 
In addition, paragraph 0019 of ‘234 teaches that “[0019] For payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value. In one implementation, a user can control this behavior globally (e.g., across all users' payment methods) or on a per-payment-method basis. Thus, when a user purchases ticket and selects a payment method (to pay for purchase), if the transaction amount exceeds a specified payment method's limit, the client will trigger and prompt for the PIN. In order to proceed with purchase, the user has to enter the correct PIN. The user's input is validated against the cached PIN on the client. The payment transaction will proceed if validated…” 
From the above paragraphs, user authentication is performed by the remote management server prior to initiating a transaction using the non-browser based application. Upon a successful user authentication, credentials, service access and privileges (which controls the behavior of the client) are transferred and locally cached on the mobile communication device. 
Accordingly, user authentication is performed at the remote server prior to using the non-browser based application to initiate a transaction purchase request from the non-browser based application on the mobile device. 
Appropriate correction is required. 

Claims 11 and 29 recite in part, “wherein the non-browser based application sends an alert to the remote management server if it has not received the one or more products from the remote management server within a certain period of time.”
U.S. Patent Appl. Pub. No. 2008/0052192 (incorporated by reference, hereinafter ‘192) teaches that “… This implementation is particularly useful for establishing a direct local communication path with the radio element 120, since there are no communications with the radio element 120 via the path of driver 128. If either of the transceivers 129 or 136 are not associated with the respective radio element 120 or secure element 130, and there is no direct connection between the radio element 120 and the secure element 130, then a direct communication link between the radio element 120 an the secure element 130 will not exist. As such, while ticketing and many transactions can still exist, data from a real-time transaction performed using the secure element 130 cannot be made directly available to the radio processor and the applications stored thereon.  In such an implementation, certain redundancy checks may not occur.  For example, a ticketing application can be programmed to provide an alert if a ticket receipt has not been received within a certain period of time...” Paragraph 0027. 
In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (incorporated by reference, hereinafter ‘192) teaches that “[I]f either of the transceivers 129 or 136 are not associated with the respective radio element 120 or secure element 130, and there is no direct connection between the radio element 120 and the secure element 130, then a direct communication link between the radio element 120 and the secure element 130 will not exist. As such, while ticketing and many transactions can still exist, data from a real-time transaction performed using the secure element 130 cannot be made directly available to the radio processor and the applications stored thereon, which can prevent, for example, certain redundancy checks to occur, such as a ticketing application in which, after the ticket order has been placed, the ticketing application in the memory 126 associated with the radio element 130 can be programmed to provide an alert if the ticket receipt, via the management server 180, has not been received within a certain period of time…” See paragraph 0037
From the above paragraphs, the ticket receipt is based on a contactless transaction conducted between a secure element of the mobile device and POS terminal, and processed by the remote server. An alert is generated by the ticketing application if the ticket receipt is not received at the radio element (ticket application) from the remote management server, which processes the transaction, after a period of time. The ticket application generates the alert if the ticket receipt is not received from the remote management server; however, there is no support that an alert is transmitted to the management server, if the ticket is not received after a period of time. In other words, Applicant’s specification does not support “sending an alert from the ticketing application (non-browser based application) to the remote management server.” 
The specification fails to provide proper antecedent basis for the claimed subject matter. Appropriate correction is required. 

Claims 37 and 41 recites in part, 
“wherein the transmission of a purchase request is transmitted from the mobile device to the remote management server without using a point-of-sale device, wherein the transmission of the purchase request directly to the remote management server reduces the potential for identity theft or fraudulent purchased made through the point-of-sale device.” 
Applicant’s specification teaches that “…[w]hen a consumer (or user) is shopping online and they are ready to pay for their products, the consumer opens his mobile wallet and selects one of the payment methods (e.g., credit card , debit card, prepaid card, etc.) from their mobile wallet. If a default card has been selected already, this step is not necessary. The consumer then waves their phone over the NFC reader present on the PC 404. The consumer’s payment credentials are transferred from the phone to the merchant website (e.g., online store application 410) using a communication protocol between the chip in the phone and the chip in the PC, which can be radio frequency for example. If the consumer has coupons in their mobile wallet the consumer can either elect to manually apply the coupon, save the coupon for a future use (against a larger purchase for example), or have the coupon automatically applied during the transaction and the transaction amount is updated…” See paragraph 0018. 
Paragraph 0019 teaches that “…the mobile communication device 102 is a non NFC-enabled phone. In this implementation, the consumer connects his phone to the PC 404 via some non radio frequency method (e.g., IR, Bluetooth, USB cable, etc.). When a consumer is shopping online and they are ready to pay for their products, the consumer opens his mobile wallet and selects one of the payment methods (e.g., credit card, debit card, prepaid card, etc.) from their mobile wallet. If a default card has been selected already, this step is not necessary. The consumer then pushes, e.g., a “Buy now” button and the consumer’s payment credentials are transferred from the phone to the merchant website (e.g., online store application 410) using the protocol between the phone and the PC 404 which can be radio frequency, for example...” 
It appears the purchase transaction request and payment credentials are transferred from the mobile phone to a point-of-sale device (computer), and subsequently to the remote management server. 
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-22 and 24-44 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “user authentication at a remote management server based on user input login information and prior to initiating a transaction using a non-browser based application executing on a mobile device” and “receiving user input login information at the non-browser based application”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites in part, 
“after transmitting the transaction purchase request for the one or more products, receiving, at the mobile device, user input login information including an identification code associated with the user; and 
after receiving the user input login information including a userID, transmitting, from the mobile device, the user input login information to the remote management server which authenticates the user associated with the user input login information”.
However, the claim fails to include that user authentication is performed at a remote management server based on user input login information received and transmitted via the non-browser based application operating on a user’s mobile device. The non-browser based application receives user input login information via the non-browser based application interface, transmits the user input login information to the remote management server, and the remote server authenticates the user. This is performed prior to initiating a transaction and it allows for credentials, service access and privileges (which controls the behavior of the client) to be transferred and locally cached on the mobile communication device. See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0003 & 0016.
In addition, the claim fails to include that the user input login information is received at the non-browser based application executing on the mobile device. Although, the claim recites “receiving, at the mobile device, user input login information…” The user input information is entered at the non-browser based application, and subsequently transmitted to the remote management server for user authentication. See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0013 & 0016.
These features are critical or essential to the practice of the invention but not included in the claim(s). 
Claim 19 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-4, 6-18, 20-22 and 24-44 are rejected based on their dependence on claims 1 or 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 36 depends on cancelled claim 23. 
Claim 40 recites in part, “wherein at least some of the non-browser based application is stored in the mobile device memory during execution of the non-browser based application…” 
However, Applicant’s specification teaches that “…[m]emory elements 504A-B can include local memory employed during actual execution of the program code, bulk storage, and cache memories that provide temporary storage of at least some program code in order to reduce the number of times the code must be retrieved from bulk storage during execution…” Paragraph 0027. 
From the above paragraph, it appears the mobile device memory comprises a bulk storage wherein the non-browser based application is stored in a mobile device. In addition, the mobile device memory comprises a cache wherein some portion of the non-browser based application may be temporarily stored during execution of the non-browser based application instead of retrieving the program code(s) from bulk storage. 
It is unclear, in claim 40, what part/feature the recited “mobile device memory” refers to. In other words, the claim is unclear as to what the recited “mobile device memory” refers to. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention. Appropriate correction is required. 
Claim 44 recites similar limitation as set forth claim in 40, and therefore is rejected based on the same rationale.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9-17, 19-22, 24, 25, 27-35, 38 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12 and 15-35 of U.S. Patent No. 10,699,259 (hereinafter ‘259). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims 1-4, 6-10, 12 and 15-35 of ‘259 disclose method and apparatus for processing a purchase transaction using a non-browser based application executing on a mobile device. User authentication is performed at a remote management server. The transaction is processed at a transaction server using a payment method stored at the remote server. 

U.S. Patent Appl. No. 16/913,263
U.S. Patent No. 10,699,259
1. A method for processing a transaction to purchase a product, comprising: 

maintaining a non-browser based application in a mobile device memory included in a mobile device, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface which includes a graphical icon that is preinstalled or downloaded and installed on the mobile device, the mobile device comprising the mobile device memory, a mobile device display, a mobile device processor, a mobile device wireless radio interface that supports voice and data interactions through a first wireless communication channel, and a mobile device wireless fidelity (Wi-Fi) transceiver; 

receiving, at the non-browser based application, a list of products from a remote management server for display using the non-browser based application; 

receiving, at the non-browser based application an identification of one or more products selected from the list of products from non-browser based application, wherein the non-browser based application receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

transmitting, from the mobile device, the identification of the one or more products to the remote management server; 

receiving, at the non-browser based application, a transaction purchase request for the one or more products, wherein the non-browser based application receives the transaction purchase request for the one or more products through user input via the mobile device display; 

after receiving the transaction purchase request for the one or more products, transmitting, from the mobile device, the transaction purchase request for the one or more products to the remote management server; 

after transmitting the transaction purchase request for the one or more products, receiving, at the mobile device, user input login information including an identification code associated with the user; 

after receiving the user input login information including a userID, transmitting, from the mobile device, the user input login information to the remote management server which authenticates the user associated with the user input login information; and 

receiving, at the mobile device, the one or more products from the remote management server after a transaction server processes the transaction using a payment method that corresponds to the identification code associated with the user, wherein the payment method is maintained at the remote management server; and 

receiving, at the mobile device, a digital artifact from the remote management server.
1. A method for processing a transaction, comprising: 

maintaining a non-browser based application in a mobile device memory included in a mobile device, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface which includes a graphical icon that is preinstalled or downloaded and installed on the mobile device, wherein the non-browser based application only generates a non-browser based application generated screen, the non-browser based application generated screen corresponding to a specific screen or area of the non-browser based application, the mobile device comprising the mobile device memory, a mobile device display, a mobile device processor, and a mobile device wireless radio interface, a mobile device wireless fidelity (Wi-Fi) interface that supports voice and data interactions through a first wireless communication channel device using at least one of GSM and CDMA; 

receiving, at the non-browser based application generated screen, a list of products from a remote management server for display using the non-browser based application; 

receiving, at the non-browser based application generated screen, an identification of one or more products selected from the list of products from non-browser based application generated screen, wherein the non-browser based application generated screen receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 

sending, from the non-browser based application generated screen, the identification of one or more products to the remote management server; 

receiving a transaction purchase request from the non-browser based application generated screen, wherein the non-browser based application generated screen receives the transaction purchase request from the user via the mobile device display; 

sending, from the non-browser based application generated screen, the transaction purchase request to the remote management server; 

receiving user input login information including an identification code associated with the user from the non-browser based application generated screen, wherein the non-browser based application receives the user input login information through user input via the mobile device display; 

sending, from the non-browser based application generated screen, the user input login information to the remote management server; and 

receiving information authenticating the user associated with the user input login information from the remote management server and further wherein the remote management server receives a transaction verification from a transaction server which processes the transaction using a payment method that corresponds to the identification code associated with the user, wherein the payment method is stored at the remote management server; wherein the transaction verification indicates that the transaction has processed, and 

receiving, at the mobile device, the one or more products from the remote management server.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 15/076,578 (now U.S. Patent No. 10,699,259), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-4, 6-22 and 24-44 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687